 Case: 4:19-cv-03288-NCC Doc. #: 24 Filed: 10/06/20 Page: 1 of 2 PageID #: 259




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JENNIFER M. SMITH,                                )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           Case No. 4:19-CV-03288-NCC
                                                  )
ANDREW M. SAUL,                                   )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Andrew M. Saul’s (“Defendant”) Motion to

Dismiss (Doc. 15). The parties have consented to the jurisdiction of the undersigned United

States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 5). For the following reasons,

Defendant’s Motion will be DENIED, without prejudice, as moot.

       On December 13, 2019, Plaintiff filed this employment discrimination action pro se

(Doc. 1). After several service-related delays, on June 17, 2020, Defendant filed an Answer and

a Motion to Dismiss as responsive pleadings to Plaintiff’s Complaint (Docs. 14, 15). The Court

subsequently directed Plaintiff to file a response to Defendant’s Motion to Dismiss on or before

July 9, 2020 (Doc. 17). Plaintiff timely filed a response. However, Plaintiff’s response did not

answer the arguments raised by Defendant in his Motion to Dismiss, but instead, requested the

Motion be denied as Plaintiff is actively seeking legal counsel (Doc. 18). In an abundance of

caution, the Court construed Plaintiff’s initial response as a request for additional time and

granted her until July 28, 2020, to file a response to Defendant’s Motion to Dismiss (Doc. 20).

The Court received Plaintiff’s a second response on July 29, 2020 (Doc. 21). In that response,

Plaintiff acknowledged several aspects of her Complaint required revision and requested sixty
 Case: 4:19-cv-03288-NCC Doc. #: 24 Filed: 10/06/20 Page: 2 of 2 PageID #: 260




days to amend it. Plaintiff again noted that she was still diligently seeking legal representation.

The Court found that, in the interests of justice, Plaintiff should be afforded additional time to

amend her Complaint (Doc. 22). On September 24, 2020, Plaintiff filed her First Amended

Complaint (Doc. 23) rectifying many of the issues raised by Defendant in his Motion to Dismiss.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Andrew M. Saul’s Motion to Dismiss (Doc.

15) is DENIED, without prejudice, as moot.

       Dated this 6th day of October, 2020.

                                                       /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
